Citation Nr: 0948350	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-16 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of educational assistance benefits in 
the amount of $6,390.00 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 2002.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


REMAND

In July 2006, the Board remanded the claim on appeal for the 
Veteran to be scheduled for a Travel Board hearing to be held 
at the Regional Office in Manila, the Republic of the 
Philippines (Manila RO).  Subsequent to this Remand, the 
Veteran's representative reported that a Travel Board hearing 
was no longer desired, and a videoconference hearing before 
the Board, to be held at the Manila RO, was instead 
requested.  The evidence of record does not show that the 
Veteran has ever been provided with this hearing.

Accordingly, the case is remanded for the following action:

The Veteran's name must be placed on the 
docket for a videoconference hearing 
before the Board at the Manila RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


